Exhibit 99.1 IN THE COURT OF COMMON PLEAS FOR PHILADELPHIA COUNTY ERNEST DON EXUMand STEPHEN REVUCKY, individually and on behalf of all others similarly situated, and derivatively on behalf ofABINGTON BANCORP, INC., Plaintiff, v. ROBERT WHITE, MICHAEL CZERWONKA, ROBERT PANNEPACKER, JANE KIESER, G. PRICE WILSON, DOUGLAS CALLANTINE, ABINGTON BANCORP, INC.,SUSQUEHANNA BANCSHARES, INC. and ABINGTON BANCORP, INC., a Pennsylvania corporation, Nominal Defendant. MARCH TERM 2011 No. 110302814 COMMERCE PROGRAM CLASS AND DERIVATIVE ACTION NOTICE OF PENDENCY OF CLASS AND DERIVATIVE ACTION, PROPOSED CLASS ACTION DETERMINATION, PROPOSED SETTLEMENT OF CLASS AND DERIVATIVE ACTION, SETTLEMENT HEARING, AND RIGHT TO APPEAR TO: ANY AND ALL PERSONS OR ENTITIES WHO HELD ABINGTON COMMON SHARES AT ANY TIME BETWEEN JANUARY 26, 2, EITHER OF RECORD OR BENEFICIALLY, INCLUDING ANY AND ALL OF THEIR RESPECTIVE SUCCESSORS-IN-INTEREST, PREDECESSORS, REPRESENTATIVES, TRUSTEES, EXECUTORS, ADMINISTRATORS, HEIRS, ASSIGNS, OR TRANSFEREES IMMEDIATE AND REMOTE, AND ANY PERSON OR ENTITY ACTING FOR OR ON BEHALF OF, OR CLAIMING UNDER ANY OF THEM, AND SPECIFICALLY INCLUDING PLAINTIFFS, BUT EXCLUDING DEFENDANTS (AND JACK J. SANDOSKI), THEIR SUBSIDIARY COMPANIES, AFFILIATES, ASSIGNS, AND MEMBERS OF THEIR IMMEDIATE FAMILIES, AS THE CASE MAY BE. PLEASE READ ALL OF THIS NOTICE CAREFULLY.YOUR RIGHTS WILL BE AFFECTED BY THE LEGAL PROCEEDINGS IN THIS ACTION.IF THE COURT APPROVES THE PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS OF THE PROPOSED SETTLEMENT, OR PURSUING THE SETTLED CLAIMS (AS DEFINED HEREIN). IF YOU HELD OR TENDERED THE COMMON STOCK OF ABINGTON BANCORP, INC. FOR THE BENEFIT OF ANOTHER, PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER. I. PURPOSE OF NOTICE The purpose of this Notice is to inform you of the proposed Settlement (as defined below) of the above-captioned lawsuit, Exum, et al. v. White, et al., March Term, Case No. 110302814 (the “Action”), pending before The Honorable Mark I. Bernstein in the Court of Common Pleas for Philadelphia County, Pennsylvania (the “Court”).This Notice also informs you of the Court’s certification of a Class (as defined below) for purposes of the Settlement, and notifies you of your right to participate in a hearing to be held on October 24, 2011 at 9:30 a.m. in courtroom 246 City Hall, Philadelphia, PA (the “Settlement Hearing”) to determine whether the Court should approve the Settlement as fair, reasonable, adequate, and in the best interests of the Classand Abington Bancorp, Inc. to determine whether Ernest Don Exum (“Plaintiff Exum”) and Stephen Revucky (“Plaintiff Revucky,” and with Plaintiff Exum, the “Plaintiffs”) and their counsel have adequately represented the interests of the Class in the Action, and to consider other matters, including a request by counsel for the Plaintiffs for an award of attorneys’ fees and expenses. The Court has determined that, for purposes of the Settlement only, the Action shall be temporarily maintained as non-opt-out class action, pursuant to Pa. R. Civ. P. 1702, 1708, and 1709, by the Plaintiffs as Class representatives, on behalf of a mandatory non-opt-out class consisting of any and all persons or entities who held Abington Bancorp, Inc. common shares at any time between January 26, 2011 and the date of the consummation of the Merger, either of record or beneficially, including any and all of their respective successors-in-interest, predecessors, representatives, trustees, executors, administrators, heirs, assigns, or transferees immediate and remote, and any person or entity acting for or on behalf of, or claiming under any of them, and specifically including Plaintiffs, but excluding Defendants (and Jack J. Sandoski), their subsidiary companies, affiliates, assigns, and members of their immediate families, as the case may be. This Notice describes the rights you may have under the Settlement and what steps you may, but are not required to, take in relation to the Settlement. If the Court approves the Settlement, the parties to the Action will ask the Court at the Settlement Hearing to enter an order and final judgment (the “Judgment”) dismissing the Action with prejudice on the merits. THE FOLLOWING RECITATION DOES NOT CONSTITUTE FINDINGS OF THE COURT.IT IS BASED ON STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF ANY OPINION OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES RAISED BY ANY OF THE PARTIES. 2 II.BACKGROUND OF THE ACTION On January 26, 2011, Abington Bancorp, Inc. (“Abington” or the “Company”) and Susquehanna Bancshares, Inc. (“Susquehanna”) announced that they had entered into a definitive merger agreement (the “Merger Agreement”) to combine in a stock-for-stock transaction in which each outstanding Abington common share would be converted into 1.32 shares of Susquehanna common stock (the “Proposed Transaction” or “Merger”). By letter dated February 9, 2011, Plaintiff Revucky made a shareholder demand upon the Abington Board of Directors (the “Board”), seeking monetary damages and requesting that the Board take remedial action, including without limitation, ensuring that the Proposed Transaction’s consideration is fair to Abington and its shareholders (the “Revucky Demand”).On February 22, 2011, Plaintiff Exum made a similar shareholder demand upon the Board, asserting inadequacies in the Proposed Transaction’s process, the Merger Agreement, and price (the “Exum Demand” and together with the Revucky Demand, the “Shareholder Demands”).As an initial response to the Shareholder Demands, on March 4, 2011, Plaintiffs’ Counsel (defined below) received substantially similar letters from the Board’s counsel, anticipating that responding to Plaintiffs’ demands would take about 45 days to complete and offering to keep the lines of communications open. Also on March 4, 2011, Susquehanna filed with the Securities and Exchange Commission a Registration Statement on Form S-4 which contained a draft Joint Proxy Statement of Susquehanna and Abington and contained details of the Proposed Transaction.On March 18, 2011, Susquehanna’s Registration Statement on Form S-4 (“Registration Statement”) was declared effective and Susquehanna and Abington filed (on March 18 and March 25, 2011, respectively) a definitive joint proxy statement (the “Joint Proxy Statement”).In the Joint Proxy Statement, Abington and Susquehanna informed their respective shareholders that they would be entitled to vote on the Proposed Transaction at scheduled May 6, 2011 shareholders meetings (as to Abington the “May 6, 2011 Shareholders Meeting”). On March 8, 2011, counsel for Plaintiff Exum transmitted to the Board’s counsel a letter, indicating Plaintiff Exum's view that the Board’s 45 day response deadline was unreasonable under the law of the Commonwealth of Pennsylvania and agreed to wait until March 21, 2011 for a response to the Exum Demand.In the interim, on or about March 16, 2011, after lengthy negotiations, the Board’s counsel and Plaintiffs’ Counsel executed a Confidentiality and Nondisclosure Agreement (the “March 16, 2011 CNA”) pursuant to which the Board, on a confidential basis, provided Plaintiffs with certain documentation relating to the Proposed Transaction.Among the materials produced to, and reviewed by, Plaintiffs' Counsel were (i) redacted Board minutes from the relevant time period, (ii) a Board resolution to retain Keefe, Bruyette & Woods (“KBW”) to provide investment banking services to Abington, (iii) three KBW presentation booklets, and (iv) a letter from Susquehanna to KBW, dated December 13, 2010, setting forth Susquehanna’s preliminary expression of interest with respect to the acquisition of Abington. 3 On March 24, 2011, the Board, through its counsel, responded to Plaintiffs and informed them that the Board had voted to reject the Shareholder Demands.The letter from the Board's counsel states that "five outside (i.e., non-executive) directors, specifically Robert J. Pannepacker, Sr., Michael F. Czerwonka III, Jane Margraff Kieser, G. Price Wilson, Jr. and Douglas S. Callantine (the ‘Outside Directors’)" participated in the investigation of the Shareholder Demands, and that the "Outside Directors are and were disinterested in Abington's merger with Susquehanna."The letter also states that “Robert W. White and Jack J. Sandoski, the Chief Executive Officer and Chief Financial Officer of Abington respectively, did not participate in the Board’s investigation (except to be interviewed by counsel) or in the Board’s vote on the Shareholder Demands.” The next day, March 25, 2011, Plaintiffs filed a Derivative and putative Class Action Complaint in the Court of Common Pleas, Philadelphia County (the “Action”).The Action was brought against Robert W. White, Douglas S. Callantine, Michael F. Czerwonka, III, Jane Margraff Kieser, Robert J. Pannepacker, Sr., G. Price Wilson (the “Director Defendants”), Abington, and Susquehanna (the Director Defendants, Abington, and Susquehanna are collectively referred to herein as the “Defendants”).Abington was named both as a direct and nominal defendant.Plaintiffs sought, inter alia, monetary damages and alleged that the Director Defendants had breached and were breaching their fiduciary duties to the Company and to the Company's shareholders.The complaint also alleged that the Director Defendants were being aided and abetted by Abington and Susquehanna.On April 12, 2011, Plaintiffs, the Director Defendants, Abington, and Susquehanna (the “Parties”) stipulated to the dismissal of Susquehanna, without prejudice. On April 6, 2011, Plaintiffs filed a Motion to Expedite Proceedings, requesting entry of a scheduling order, as well as requests for subpoenas directed to KBW, the financial advisor to Abington; and another third party.The Court then set a hearing date of April 18, 2011 to address Plaintiffs’ Motion to Expedite Proceedings. Both before and after the Plaintiffs filed the Action, Plaintiffs’ Counsel and the Director Defendants’ counsel, later joined by counsel for the other Parties, engaged in ongoing settlement discussions focused on a possible resolution that would involve supplemental disclosures by Abington concerning the background to the Proposed Transaction.A first draft of proposed supplemental disclosures was provided by the Director Defendants’ counsel to Plaintiffs’ Counsel on April 12, 2011. Also on April 12, 2011, subject to the March 16, 2011 CNA, counsel for the Director Defendants provided additional informal discovery to Plaintiffs’ Counsel relating to the Proposed Transaction.Among the materials produced to, and reviewed by, Plaintiffs’ Counsel were (i) certain unredacted Board minutes and Audit Committee minutes from the relevant time period, (ii) an internal file memorandum drafted by Robert White regarding a telephone call that Mr. White had with Lawrence Seidman, and (iii) correspondence between Mr. White or Abington’s outside corporate counsel Elias, Matz, Tiernan, & Herrick LLP and Mr. Seidman regarding Abington. 4 On April 14, 2011, the Director Defendants and Abington filed responses and briefs opposing Plaintiffs’ Motion to Expedite Proceedings.The Director Defendants also filed Preliminary Objections to the Complaint.The following day, Friday, April 15, 2011, Abington filed Preliminary Objections to the Complaint, as well as a Motion to Require Plaintiffs to Post Security for Costs. On the evening of Sunday, April 17, 2011, in advance of the scheduled April 18, 2011 hearing on Plaintiffs’ Motion To Expedite Proceedings, the Parties, through their respective counsel, reached an agreement on the structure of the Settlement pursuant to which Abington would make certain supplemental disclosures, which the Parties negotiated, concerning the Proposed Transaction (the “Supplemental Disclosures”).The Parties notified the Court of the Settlement at the April 18, 2011 hearing. On April 25, 2011, the Parties entered into a Memorandum of Understanding (“MOU”) outlining the basic terms of the Settlement and on May 3, 2011, Plaintiffs’ Counsel informed the Court that the Parties had reached an agreement to settle the Action. On April 26, 2011, Abington filed the Supplemental Disclosures on a Current Report on Form 8-K with the Securities and Exchange Commission (“SEC”). On May 6, 2011, the respective shareholders of Abington and Susquehanna voted to approve the Merger. The Merger is currently scheduled to close on or about September 30, 2011. In connection with the Settlement, Plaintiffs’ Counsel conducted confirmatory discovery:Plaintiffs’ Counsel reviewed documents produced by the Director Defendants on March 16, 2011 and April 12, 2011; Plaintiffs’ Counsel interviewed Mr. Callantine, one of the outside directors of Abington on June 22, 2011; and Plaintiffs’ Counsel interviewed Patricia McJoynt, a Managing Director of KBW, on June 27, 2011. Plaintiffs determined to enter into this Settlement, because in their opinion, the Supplemental Disclosures provided additional information material to Abington’s shareholders’ decision whether to vote in favor of the Merger.Defendants acknowledge that the pendency and prosecution of the Action and the efforts of Plaintiffs’ Counsel resulted in the decision of Defendants to make the Supplemental Disclosures. In negotiating the Settlement, Plaintiffs’ Counsel considered the significant legal and factual defenses to Plaintiffs’ claims that Defendants raised and might have raised throughout the pendency of the Action, and their decision to settle is not an admission as to the lack of merit of any claims asserted in the Action.In addition, the Plaintiffs considered the benefits provided to the Class Members (defined below) through the provision of the Supplemental Disclosures, and Plaintiffs have agreed to the Settlement only because they believe that the Supplemental Disclosures provided Abington’s shareholders with the opportunity to cast a substantially better informed vote on the Merger.Based upon their evaluation, Plaintiffs’ Counsel have determined that the Settlement is fair, reasonable, and adequate and in the best interests of Plaintiffs, Abington, and all Class Members, and that it confers substantial benefits upon the Class Members. 5 Defendants have denied, and continue to deny, that they have committed, or aided and abetted in the commission of, any violation of law or duty or engaged in any wrongful acts whatsoever; deny that any supplemental disclosure of information was required under any applicable state or federal law, statute, rule, or regulation; and maintain that they diligently and scrupulously complied with all applicable fiduciary, disclosure, and all other legal duties, and are settling this Action solely to avoid the expense, burden and uncertainty of continued litigation. The Parties recognize the time and expense that would be incurred by further litigation and the uncertainties inherent in such litigation. III.Definitions The following capitalized terms, used in the herein, shall have the meanings specified below: (a)“Class” means a conditionally certified non-opt out class, pursuant to Pa. R. Civ. P. 1702, 1708, and 1709, that includes any and all persons or entities who held Abington common shares at any time between January 26, 2011 and the date of the consummation of the Merger, either of record or beneficially, including any and all of their respective successors-in-interest, predecessors, representatives, trustees, executors, administrators, heirs, assigns, or transferees immediate and remote, and any person or entity acting for or on behalf of, or claiming under any of them, and specifically including Plaintiffs, but excluding Defendants (and Jack J. Sandoski), their subsidiary companies, affiliates, assigns, and members of their immediate families, as the case may be. (b)“Class Counsel” or “Plaintiffs’ Counsel” means the law firms of Faruqi & Faruqi, LLP and Levi & Korsinsky, LLP. (c)“Class Member” means a member of the Class. (d)“Court Approval” means entry of the Judgment. (e)“Effective Date” means the first business day following the date the Judgment becomes final and unappealable, whether by affirmance on or exhaustion of any possible appeal or review, allocatur, writ of certiorari, lapse of time or otherwise.The finality of the Judgment shall not be affected by any appeal or other proceeding regarding solely an application for attorneys’ fees and expenses. (f)“Judgment” means the Order and Final Judgment to be entered in the Action. 6 (g)Whether or not any or all of the following persons or entities were named, served with process, or appeared in the Action, “Released Persons” means (i) the Defendants, (ii)Jack J. Sandoski, (iii) KBW, and (iv) any of their respective families, parent entities, controlling persons, associates, predecessors, successors, affiliates or subsidiaries, and each and all of their respective past or present officers, directors, shareholders, stockholders, principals, representatives, employees, attorneys, financial or investment advisors, consultants, accountants, investment bankers, commercial bankers, entities providing fairness opinions, underwriters, brokers, dealers, insurers, reinsurers, advisors or agents, heirs, executors, trustees, general or limited partners or partnerships, limited liability companies, members, managers, joint ventures, personal or legal representatives, estates, administrators, predecessors, successors and assigns. (h)“Releasing Persons” means the Plaintiffs, for themselves and derivatively on behalf of Abington, and all Class Members. (i)“Settled Claims” means any and all manner of claims, demands, rights, liabilities, losses, obligations, duties, damages, costs, debts, expenses, interest, penalties, sanctions, fees, attorneys’ fees, actions, potential actions, causes of action, suits, agreements, judgments, decrees, matters, issues, and controversies of any kind, nature, or description whatsoever, whether known or unknown, disclosed or undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not matured, suspected or unsuspected, liquidated or not liquidated, fixed or contingent, including “Unknown Claims” (defined below), that any or all Plaintiffs or any or all Class Members ever had, now have, or may have, or otherwise could, can, or might assert, whether direct, derivative, individual, class, representative, legal, equitable, or of any other type, or in any other capacity, against any of the “Released Persons,” whether based on state, local, foreign, federal, statutory, regulatory, common, or other law or rule (including but not limited to any claims under federal securities laws or state disclosure law, or any claims that could be asserted derivatively on behalf of Abington), which, now or hereafter, are based upon, arise out of, relate in any way to, or involve, directly or indirectly, any of the actions, transactions, occurrences, statements, representations, alleged misrepresentations or omissions, allegations, facts, practices, events, claims, or any other matters, things, or causes whatsoever, or any series thereof, that were, could have been, or in the future can or might be alleged, asserted, set forth, claimed, embraced, involved, or referred to in, or related to, directly or indirectly, the Action, or the subject matter thereof, in any court, tribunal, forum, or proceeding, including, without limitation, any and all claims which are based upon, arise out of, relate in any way to, or involve, directly or indirectly, (i) the Merger Agreement or Proposed Transaction, (ii) any actions, deliberations or negotiations in connection with the Merger Agreement or Proposed Transaction, or any alternatives thereto, including the process of deliberation or negotiation by each of Abington and Susquehanna, and their respective officers, directors, employees, agents, accountants, consultants, attorneys, investment bankers, underwriters, and financial advisors, (iii)the consideration received (or to be received) by Class Members or by any other person or entity in connection with the Merger, (iv)any disclosures made, or any alleged omissions with respect to, the Merger Agreement or Proposed Transaction, including any disclosures in, or claimed omissions from, the Registration Statement, the Joint Proxy Statement (or any amendments or revisions to either of them), the Supplemental Disclosures, or any other disclosures, public filings, periodic reports, press releases, proxy statements, or other statements issued, made available or filed relating, directly or indirectly, to the Merger Agreement or Proposed Transaction, including claims under the federal securities laws within the exclusive jurisdiction of the federal courts, (v)the fiduciary obligations of the Released Persons in connection with the Merger Agreement and Proposed Transaction, (vi) the attorneys’ fees, expenses, or costs incurred in prosecuting, defending, or settling the Action, or (vii) any of the allegations in any complaint filed in the Action; provided, however, that the Settled Claims shall not include any claims to enforce the Settlement. 7 (j)“Settlement” means the settlement of the Action between and among Plaintiffs, on behalf of themselves and the Class, as well as derivatively on behalf of Abington, and the Defendants. (k)“Settlement Hearing” means the hearing(s) to be held before the Court to determine (i) whether to certify the Class for settlement purposes, (ii) whether Plaintiffs and Class Counsel have adequately represented the Class, (iii) whether the Settlement should be approved as fair, reasonable, and adequate, (iv) whether the Settled Claims should be dismissed with prejudice, (v)whether Judgment approving the Settlement should be entered, (vi) whether the injunction against the prosecution of any of any Settled Claims should be entered, and (vi)whether and in what amount any attorneys’ fees and expenses should be paid to Class Counsel by Abington, its successor-in-interest, or their respective insurer(s). (l)“Unknown Claims” means any claim that a Releasing Person does not know or suspect exists in his, her, or its favor at the time of the release of the Settled Claims as against the Released Persons, or any of them, including without limitation those that, if known, might have affected the decision to enter into the Settlement.The Settlement is intended to extinguish all Settled Claims and, consistent with such intentions, the Releasing Persons shall waive their rights to the extent permitted by state law, federal law, foreign law, or principle of common law, which may have the effect of limiting the release provided for herein.This shall include a waiver by the Releasing Persons of any rights pursuant to §1542 of the California Civil Code (or any similar, comparable, or equivalent provision) which provides: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE A MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. The Plaintiffs acknowledge, and the Class Members by operation of law shall be deemed to have acknowledged, that they may discover facts in addition to or different from those now known or believed to be true with respect to the Settled Claims, but that it is the intention of the Plaintiffs, and by operation of law the Class Members, to completely, fully, finally, and forever, extinguish any and all Settled Claims, known or unknown, suspected or unsuspected, which now exist, or heretofore existed, or may hereafter exist, and without regard to the subsequent discovery of additional or different facts.Plaintiffs acknowledge, and the Class Members by operation of law shall be deemed to have acknowledged, that inclusion of “Unknown Claims” in the definition of “Settled Claims” was separately bargained for and was a material element of the Settlement and was relied upon by each and all of the Defendants in entering into this Stipulation. 8 IV.THE SETTLEMENT AND PARTICIPATION IN THE SETTLEMENT In consideration for the Settlement (including any claim for attorneys’ fees and expenses in connection with the Action) and the release of the Settled Claims, the Defendants agreed to, and Abington made, the Supplemental Disclosures on a Current Report on Form 8-K with the SEC, which addressed issues raised by the Plaintiffs and their counsel.Among the issues they raised, and addressed by the Supplemental Disclosures, are the following: · The June 2010 Board planning sessions and KBW's role in such meetings; · The reasons Abington engaged KBW as its financial advisor; · KBW's suggested process and actual process pursued in conducting the market check in soliciting other potential bidders for the Company; · The reasons that Company B withdrew from its efforts to acquire Abington; · The Board's considerations and assessment of Susquehanna's revised non-binding indication of interest, including assessment of thefactors including the all-stock nature of the offer, the 20% termination right, the prospects of the potential combined company, andthe possibility of demanding the inclusion of a collar provision; · The implied dollar value of Susquehanna's all-stock offers on the dates they were made; · The board's consideration of premiums paid in similar transactions and the reduction in such premiums since 2008; · The findings, multiples, comparables, projections and variables implied by and/or used in KBW's Comparable Transactions Analysis, Financial Impact Analysis, and Discounted Cash Flow Analysis; · KBW's prior work for, and fees paid by, Abington and Susquehanna; and · Defendant White's non-receipt of a retention bonus or director's fees in connection with his role in the combined company. The Supplemental Disclosures are attached hereto as Exhibit “1.”The Defendants have agreed that all costs of providing this Notice to Class Members will be paid by Abington, or by its successor(s).If you are a Class Member, you will be bound by the Judgment entered by the Court in the Action whether or not you actually receive this Notice.You may not opt out of the Class. 9 V.RELEASE The Stipulation provides that, subject to Court approval of the Settlement, pursuant to Rules 1714(a) and 1506(d) of Pa. R. Civ. P., for good and valuable consideration, the Action shall be dismissed on the merits with prejudice as to all Defendants and against all Class Members, and all Settled Claims shall be completely, fully, finally, and forever compromised, settled, released, discharged, extinguished, and dismissed with prejudice and without costs, as to all Released Persons. This Settlement provides for the following releases and related provisions: (a)Plaintiffs and all Class Members, and their respective heirs, executors, administrators, estates, predecessors-in-interest, predecessors, successors-in-interest, successors, and assigns, agree to release and forever discharge, and by operation of the Judgment release and forever discharge, all Settled Claims as against the Released Persons; (b)the Released Persons shall be deemed to be released and forever discharged from all of the Settled Claims; (c)the Action and Settled Claims are dismissed with prejudice, on the merits and without costs; (d)Plaintiffs and all Class Members, and their respective heirs, executors, administrators, estates, predecessors-in-interest, predecessors, successors-in-interest, successors, and assigns, are forever barred and enjoined from commencing, instituting, or prosecuting any Settled Claims against any of the Released Persons in any forum whatsoever; and (e)Defendants and the Released Persons agree to release and forever discharge, and by operation of the Judgment forever release and discharge, Plaintiffs, each Class Member, and Class Counsel from all of the claims arising out of, relating to, or in connection with, the institution, prosecution, assertion, settlement, or resolution of the Action and Settled Claims. VI. REASONS FOR THE SETTLEMENT Class Counsel have reviewed and analyzed the facts and circumstances relating to the claims asserted in the Action, as known by Plaintiffs and Class Counsel to date.They have obtained and analyzed certain non-public documents produced by Defendants; conducted interviews regarding the reasons for, and negotiation, timing, pricing, and structure of the Merger; and analyzed documents obtained through publicly-available sources, applicable case law, and other authorities.Based on this investigation, Plaintiffs and Class Counsel in this Action have decided to enter into the Stipulation settling the Action, after taking into account, among other things, (i) the risks of continued litigation; (ii) the desirability of permitting the Settlement to be consummated as provided by the terms of the Stipulation; and (iii) the conclusion of Class Counsel that the terms and conditions of the Settlement are fair, reasonable, adequate and in the best interests of the Class. 10 The Defendants have denied, and continue to deny, that they have committed any violations of the law or aided and abetted any such violation; they are entering into the Stipulation of Settlement, without admitting the validity of any allegations made in the Action, solely because the Settlement would eliminate the burden, expense, disruption, and distraction of further litigation. VII.APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES Class Counsel intend to petition the Court for an award of attorneys’ fees and expenses in this Action in an amount not to exceed $250,000 (the “Fee Application”).The Defendants agree to pay to the attorneys’ fees and expenses in an amount not to exceed $250,000 and further agree not to oppose the Fee Application provided the amount sought therein does not exceed $250,000.Class Counsel also intend to petition the Court for an incentive award to each of Plaintiff Exum and Plaintiff Revucky in an amount of $1,000, for a total of $2,000, to be paid by Class Counsel from any award of attorneys’ fees and expenses in this Action, provided that the total amount of fees and awards sought shall not exceed $250,000.Payment of attorneys’ fees and expenses contemplated herein is subject to consummation of the Merger, including any amendment thereto, entry of the Judgment dismissing the Action with prejudice, and Class Counsel’s joint and several obligations to refund or repay any amounts paid (with accrued interest) to Abington, its successors-in-interest, or their insurer(s) if, for any reason, the Settlement or the fee award is overturned or reduced.The approval of attorneys’ fees and expenses in the amount of $250,000, or any lesser amount, shall be in the sole discretion of the Court, and shall not be a condition of the Settlement of the Action or entry of the Judgment therein.Upon the entry of an order by the Court requiring it to do so, Abington, its successor-in-interest, or their insurer(s) shall pay or cause to be paid the attorneys’ fees and expenses in the amount awarded as described above and the manner directed by the Court ten (10) days after the last of (i) consummation of the Merger, (ii) an order awarding such attorneys’ fees and expenses, or (iii) entry of the Judgment dismissing the Action with prejudice. VIII.CLASS ACTION DETERMINATION The Court has ordered that, for purposes of the Settlement only, the Action shall be temporarily maintained as a class action by Plaintiff Exum and Plaintiff Revucky, as Class representatives, pursuant to Rule 1709 of the Pa. R. Civ. P., with the Class defined as set forth above. Inquiries or comments about the Settlement may be directed to the attention of Class Counsel as follows: Sandra G. Smith Donald J. Enright FARUQUI & FARUQI, LLP LEVI & KORSINSKY, LLP 101 Greenwood Avenue, Suite 600 1101 30th Street, NW Jenkintown, PA 19046 Suite 115 Washington, DC 20007 11 IX.SETTLEMENT HEARING The Court has scheduled a Settlement Hearing, which will be held on October 24, 2011 at 9:30 a.m. in courtroom 246 City Hall, Philadelphia, PA to: (a) determine whether the Settlement should be approved by the Court as fair, reasonable, adequate and in the best interests of the Class; (b) determine whether the Judgment should be entered pursuant to the Stipulation; (c) consider the Fee Application of Class Counsel for an award of attorneys’ fees and expenses; (d)hear and determine any objections to the Settlement or Fee Application; and (e)rule on such other matters as the Court may deem appropriate. The Court has reserved the right to adjourn the Settlement Hearing or any adjournment thereof, including the consideration of the Fee Application, without further notice of any kind other than oral announcement at the Settlement Hearing or any adjournment thereof.The Court has also reserved the right to approve the Settlement at or after the Settlement Hearing with such modification(s) as may be consented to by the parties to the Stipulation and without further notice to the Class. X.RIGHT TO APPEAR AND OBJECT Any Class Member who (a) objects to the (i) Settlement, (ii)Class action determination, (iii)adequacy of representation by the Plaintiffs and Class Counsel, (iv)dismissal of the Action, (v)Judgment to be entered in the Action, or (vi)request by Class Counsel for attorneys’ fees and expenses in the Action; or (b) otherwise wishes to be heard, may appear in person or by his or her or its attorney at the Settlement Hearing.On or before October 17, 2011, you may, but are not required to, file with the Court: (i) a written notice of intention to appear, (ii)proof that you are a Class Member, (iii) a statement of your objections to any matters before the Court, and (iv)the grounds thereof or the reasons for your desiring to appear and be heard, as well as documents or writings you desire the Court to consider.You may serve copies of any such objection by hand or overnight courier upon the following attorneys: Sandra G. Smith Michael F. Brown FARUQUI & FARUQI, LLP DRINKER BIDDLE & REATH LLP 101 Greenwood Avenue, Suite 600
